      Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 1 of 14. PageID #: 1548




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 MILIND DESAI,                               )     Case No. 1:19-cv-2327
                                             )
        Plaintiff,                           )     Judge J. Philip Calabrese
                                             )
 v.                                          )     Magistrate Judge
                                             )     William H. Baughman, Jr.
 GEICO CASUALTY COMPANY,                     )
                                             )
         Defendant.                          )
                                             )

                               OPINION AND ORDER

        Last year, before re-assignment of this case, the Court largely denied

Defendant’s motion to dismiss under Rule 12(b)(6). See Desai v. Geico Cas. Co., 478

F. Supp. 3d 609, 618 (N.D. Ohio 2020). Although the pleadings closed some time ago,

Defendant Geico Casualty Company now seeks judgment in its favor under Rule 12(c)

on all of Plaintiff Milind Desai’s remaining claims. (ECF No. 74.) For the reasons

that follow, the Court DENIES Defendant’s motion (ECF No. 74) and also DENIES

Plaintiff’s motion for leave to file a sur-reply (ECF No. 82).

                                   BACKGROUND

        In prior rulings, the Court recounted the factual and procedural background.

For purposes of the discussion that follows, the Court assumes some familiarity with

its earlier rulings. Also, in this procedural posture, the Court takes the facts Plaintiff

alleges as true and draws reasonable inferences in his favor.
    Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 2 of 14. PageID #: 1549




      A.     The Court’s Rule 12(b)(6) Ruling

      In August 2020, before re-assignment of the case, the Court granted in part

and denied in part Defendant’s motion to dismiss under Rule 12(b)(6). In that ruling,

the Court determined Plaintiff’s breach of contract claims about Geico’s alleged

failure to pay license, title, and dealer fees stated a claim for relief. (ECF No. 49,

PageID #644.) In so ruling, the Court determined the phrase “actual cash value” as

it appears in the insurance policy was ambiguous because it did not define

“replacement cost” and that Plaintiff’s interpretation of the policy was reasonable,

making dismissal of some claims inappropriate. (Id., PageID #646.)

      In reaching this determination, the Court identified the relevant policy

language as follows:

      DEFINITIONS

             1. Actual cash value is the replacement cost of the auto or property
             less depreciation or betterment.
                                          ...
             7. Loss means direct and accidental loss of or damage to:
             (a) the auto including its equipment; or
             (b) other insured property.
                                          ...

      LOSSES WE WILL PAY FOR YOU
                              ...
          Collision

             1. We will pay for collision loss to the owned or non-owned auto for
             the amount of each loss less the applicable deductible.
                                         ...

      LIMIT OF LIABILITY

      The limit of our liability for loss:
            1. is the actual cash value of the property at the time of the loss;
                                           ...
                                          2
    Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 3 of 14. PageID #: 1550




             Actual cash value of property will be determined at the time of the
             loss and will include an adjustment for depreciation/betterment and
             for the physical condition of the property.
                                          ...

             7. PAYMENT OF LOSS

             We may at our option:
                  (a) pay for the loss; or
                  (b) repair or replace the damaged or stolen property.

(ECF No. 12-1, PageID #247–50.) Although the Court allowed four of Plaintiff’s

claims to proceed, it dismissed one claim alleging that Defendant breached its

insurance agreement by using a specific system for valuing cars, which Plaintiff

claimed ran afoul of Section 3901-1-54(H) of the Ohio Administrative Code. (ECF

No. 49, PageID #646–51.)        Plaintiff’s surviving claims include a request for

declaratory judgment (Count 1) that Geico breached its insurance contract with

Dr. Desai by failing to pay license fees (Count 2), title fees (Count 3), and dealer fees

(Count 5). (ECF No. 1-1, ¶¶ 55–73, 77–79, PageID #33–37; ECF No. 49.)

      B.     Facts Relevant to the Remaining Claims

      Dr. Desai maintains that after his Audi A6 Premium Plus Quattro 4d was

“rendered . . . a total loss,” Geico offered to pay him $29,039. (ECF No. 1-1, ¶¶ 33–34,

PageID #26.) What Geico did not pay, he claims, are any of the “title fees,” “license

fees[,] or dealer fees” that typically accompany a new car sale. (Id., ¶ 32, PageID

#25–26.)

      Plaintiff asserts that those fees are included in the policy’s definition of “actual

cash value,” meaning Geico should pay him those additional fees.               Dr. Desai

maintains that Geico “undervalued by approximately $161” the amounts due under


                                           3
    Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 4 of 14. PageID #: 1551




the policy and that he is entitled to “$4.50” for interest accrued on delayed payment

of title fees (or $15.00 in title fees if Geico “never paid it”), plus an additional $250,

the amount of the “most frequently charged dealer fee[] in Ohio.” (ECF No. 1-1, ¶ 36,

PageID #27.)

      C.     Defendant’s Motion for Judgment on the Pleadings

      With the pleadings closed, Defendant moves for judgment on the pleadings on

all of Plaintiff’s surviving claims.   Defendant argues that a recent opinion by the

Seventh Circuit, Sigler v. Geico Casualty Co., 967 F.3d 658 (7th Cir. 2020)—not

addressed in the Court’s ruling on Defendant’s Rule 12(b)(6) motion—demonstrates

that “Plaintiff’s claims fail as a matter of law.” (ECF No. 74, PageID #1005.) As in

Sigler, Defendant argues that the insurance policy at issue does not obligate it to pay

“collateral” license, title, and dealer fees because the policy “covers only ‘loss of or

damage to the auto,’” exclusive of the fees he seeks. (Id., PageID #1006.) On this

point, Defendant argues the Court’s earlier ruling “wrongly concluded that Geico

promised in the policy to pay the actual cash value” as opposed to just the “amount of

loss or damage to the auto.” (Id. (cleaned up).)

      Further, Defendant argues that without the benefit of Sigler, the Court’s

previous ruling “should not have relied on” two cases which it did. (Id., PageID

#1006–07.) In Defendant’s view, the Court’s reliance on the first, Parkway Associates,

LLC v. Harleysville Mutual Insurance Co., 129 F. App’x 955 (6th Cir. 2005), is

misplaced because Geico “never promised to pay actual cash value” but instead the

policy uses “actual cash value [a]s a limit of liability.” (Id., PageID #1007.) As for the

second case, Davis v. Geico Casualty Co., No. 2:19-cv-2477, 2020 WL 68573 (S.D. Ohio
                                            4
    Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 5 of 14. PageID #: 1552




Jan. 7, 2020), Defendant argues the Court “erroneously relied on dicta,” and in any

event, Davis involved paying sales tax, “which is not at issue here.” (Id.)

      Alternatively, Defendant argues the remaining claims fail for a host of other

reasons. It argues the license fee claim fails because Section “4503.2” of the Ohio

Revised Code does not “authorize the fee[s] he seeks” and Dr. Desai did not “incur the

fee” when he replaced his Audi. (Id., PageID #1008–09.) On that front, Defendant

notes that Dr. Desai cites the wrong provision of the Ohio Revised Code—mistakenly

referencing Section 4503.02 (annual license tax) instead of Section 4503.12 (transfer

fee)—and asserts he should be held to that drafting mistake. (Id., PageID # 1009.)

On the license fee issue, Defendant maintains the policy does not require Geico to

reimburse “a fee that might be incurred without substantiation” that it was in fact

paid. (Id., PageID #1009.) As for the title fee claim, Defendant argues it paid

Dr. Desai that fee, and Plaintiff has not alleged Geico either failed to do so or did so

in violation of the policy. (Id., PageID #1009–10.) Finally, as to the dealer fee,

Defendant argues Plaintiff failed to state a claim that he did or would incur that fee

at all. (Id., PageID #1010–11.)

      In response, Plaintiff maintains that the Court should not entertain

Defendant’s Rule 12(c) motion because of the “extensive fact discovery” that has

already taken place. (ECF No. 79, PageID #1050.) Should the Court take up the

motion, however, Plaintiff argues the law of the case doctrine precludes revisiting the

earlier ruling. (Id., PageID #1050–52.) Plaintiff contends that Sigler is not a “change

in controlling law” and, therefore, does not provide a basis for reconsideration. (Id.,



                                           5
    Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 6 of 14. PageID #: 1553




PageID #1051–52 (distinguishing Sigler).) Finally, Plaintiff argues that Defendant

has not provided a legitimate reason to revisit the earlier conclusion about title and

license fees either. (Id., PageID #1065–67.)

      In reply, Defendant largely repeats the arguments made in its opening brief,

and those previously made to the Court. (ECF No. 80.) Beyond that, Defendant takes

exception to the extraneous materials outside the pleadings Plaintiff relied on in

opposing the motion (id., PageID #1095–97) and argues against application of law of

the case doctrine so the Court can “address case law not previously briefed” (id.,

PageID #1100–02).

                                     ANALYSIS

      “The only difference between Rule 12(c) and Rule 12(b)(6)” is timing. Hunter

v. Ohio Veterans Home, 272 F. Supp. 2d 692, 694 (N.D. Ohio 2003). Rule 12(c)

provides that, once “the pleadings are closed” a party may “move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c).     “A motion for judgment on the pleadings

. . . generally follows the same rules as a motion to dismiss the complaint under

Rule 12(b)(6).” Bates v. Green Farms Condo. Assoc., 958 F.3d 470, 480 (6th Cir. 2020)

(citing D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014)).

      Therefore, on a motion under Rule 12(c), courts “must follow the Supreme

Court’s changes to the pleading standards in Ashcroft v. Iqbal, 556 U.S. 662 (2009),

and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).” Bates, 958 F.3d at 480

(citing Engler v. Arnold, 862 F.3d 571, 575 (6th Cir. 2017)). Only “well-pleaded

factual allegations” that “plausibly give rise to an entitlement of relief” and “allow

the court to draw the reasonable inference that the defendant is liable for the
                                          6
     Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 7 of 14. PageID #: 1554




misconduct alleged” will survive. Bates, 958 F.3d at 480 (quotation and citation

omitted). Conversely, “[m]ere labels and conclusions are not enough[.]” Engler, 862

F.3d at 575. Nor are facts that are “merely consistent with” liability. Bates, 958 F.3d

at 480 (quotation omitted). While “the court’s decision rests primarily upon the

allegations of the complaint[,]” “exhibits attached to the complaint may also be taken

into account.” JTO, Inc. v. Travelers Indem. Co. of Am., 242 F. Supp. 3d 599, 602

(N.D. Ohio 2017) (cleaned up).

       Plaintiff invites the Court to consider materials outside the pleadings in

response to Defendant’s motion. On a motion under Rule 12(c), courts “may consider

exhibits attached to the complaint, public records, items appearing in the record of

the case, and exhibits attached to defendant’s motion to dismiss, so long as they are

referred to in the complaint and are central to the claims contained therein.”

DeShetler v. FCA US LLC, No. 3:18 CV 78, 2018 WL 6257377, at *4 (N.D. Ohio Nov.

30, 2018) (quoting Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016)). Without

converting the motion to one for summary judgment, the Court may not consider

other matters outside the pleadings. Therefore, the Court will not do so.

I.     Procedural Limits on Defendant’s Motion

       With certain narrow exceptions not applicable here, Rule 12(g)(2) limits

Defendant’s ability to file a second motion directed at the pleadings. “[A] party that

makes a motion under this rule must not make another motion under this rule raising

a defense or objection that was available to the party but omitted from its earlier

motion.” Fed. R. Civ. P. 12(g)(2). Procedurally, this limitation makes Defendant’s



                                          7
    Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 8 of 14. PageID #: 1555




motion appear much more like a one for reconsideration than a true motion for

judgment on the pleadings.

       Although the rules do not formally provide for reconsideration, the reasons for

altering or amending a judgment under Rule 59 or for obtaining relief from a

judgment under Rule 60 generally delineate the circumstances under which a court

will grant reconsideration. This is so even though, strictly speaking, “any order or

other decision . . . that adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties does not end the action . . . and may be revisited

at any time before the entry of judgment[.]” Fed. R. Civ. P. 54(b).

       Justifying reconsideration requires a moving party to: (1) demonstrate an

intervening change in the controlling law; (2) establish that new evidence is available;

or (3) prove that a clear error occurred or reconsideration is necessary to prevent

manifest injustice. See Louisville/Jefferson Cnty. Metro. Gov’t v. Hotels.com, L.P.,

590 F.3d 381, 389 (6th Cir. 2009). A district court retains discretion to entertain such

a motion. Rodriguez v. Tennessee Laborers Health & Welfare Fund, 89 F. App’x 949,

959 n.7 (6th Cir. 2004). And while the court has “the authority to revisit non-final

orders, a mere case reassignment is not a sound legal basis for doing so.” Bailey v.

City of Howell, No. 2:13-cv-14082, 2015 WL 736599, at *8 (E.D. Mich. Feb. 20, 2015).

Here, Defendant makes no effort to argue any basis for reconsideration (see generally

ECF No. 74), and the Court finds none. To the extent Geico’s reliance on Sigler loosely

provides an intervening change in the law, though not controlling, the Court

discusses that issue below.



                                             8
      Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 9 of 14. PageID #: 1556




II.     Prudential Limits on Defendant’s Motion

        Plaintiff maintains that law of the case doctrine presents a procedural bar to

considering Defendant’s motion for judgment on the pleadings. The “purpose of the

law-of-the-case doctrine is to ensure that the same issue presented a second time in

the same case in the same court should lead to the same result.” Howe v. City of Akron,

801 F.3d 718, 739 (6th Cir. 2015) (quoting Sherley v. Sebelius, 689 F.3d 776, 780 (D.C.

Cir. 2012)). This doctrine is based in the “prudential practice” that “a court may

revisit earlier issues, but should decline to do so to encourage efficient litigation and

deter indefatigable diehards.” Id. at 740 (quotation omitted). It promotes “interests

in consistency, finality and the conservation of judicial resources, among others.”

Minch v. City of Chicago, 486 F.3d 294, 301 (7th Cir. 2007).

        This doctrine applies when a case is re-assigned. Id. “In particular, a new

judge should not allow a party to use the old judge’s departure as a chance to put to

a general test the body of decided matters.” ADT Servs., AG v. Brady, No. 10-2197,

2013 WL 1450924, at *1 (W.D. Tenn. Apr. 9, 2013). “Unless the moving party raises

a plain error (or, perhaps, a pressing issue, such as jurisdiction), the previous judge’s

rulings should govern.” Id. (citing Moses v. Business Card Express, 929 F.2d 1131,

1137 (6th Cir. 1991)). Generally, some “compelling reason,” like a “manifest error or

a change in the law, that warrants re-examination” must exist to justify revisiting an

earlier ruling under this doctrine. Minch, 486 F.3d at 301 (collecting cases). “The

Supreme Court has held that although a court has the power to revisit its own

decisions . . . it should not do so absent extraordinary circumstances showing that the

prior decision was clearly wrong and would work a manifest injustice.” 18 Moore’s
                                           9
   Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 10 of 14. PageID #: 1557




Federal Practice § 134.21[1] (2021) (citing Christianson v. Colt Indus. Operating

Corp., 486 U.S. 800, 816 (1988)).

       II.A. Manifest Injustice and Class Certification

       Because of the high standard manifest injustice presents, the Court begins its

analysis there, recognizing the current procedural posture in which the parties are

preparing for class certification. On the one hand, a “class action is a worthwhile

device for economizing on the expense of litigation and enabling small claims”—like

Dr. Desai’s—“to be litigated at all.” Thorogood v. Sears, Roebuck & Co., 624 F.3d 842,

848 (7th Cir. 2010), vacated on other grounds, 564 U.S. 1032 (2011). On the other

hand, “the device also lends itself to abuse.” Id. Class certification, or even the threat

of it, can put “intense pressure” on a defendant to settle. In re Rhone-Poulenc Rorer

Inc., 51 F.3d 1293, 1298 (7th Cir. 1995) (noting Judge Friendly “called settlements

induced by a small probability of an immense judgment in a class action ‘blackmail

settlements’”); see also Blair v. Equifax Check Servs., Inc., 181 F.3d 832, 834–35 (7th

Cir. 1999) (noting that a “grant of class status” can place “considerable pressure on

the defendant to settle, even when the plaintiff’s probability of success on the merits

is slight”).   Because of the economic and coercive pressures inherent in class

certification, a failure to correct a clear error may well result in a manifest injustice

and warrant revisiting an earlier ruling.

       II.B. Clear Error

       Clear error arises most commonly from either misapplication of law or an

intervening change in controlling precedent. Defendant argues a Seventh Circuit



                                            10
   Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 11 of 14. PageID #: 1558




case, Sigler v. Geico Casualty Co., 967 F.3d 658 (7th Cir. 2020), is “instructive” and

“explains why Plaintiff’s claims fail” here. (ECF No. 74, PageID #1005.)

      While it may be persuasive or informative, Sigler is not controlling and,

therefore, does not amount to a change in law that warrants revisiting the Court’s

earlier ruling. Moreover, the Seventh Circuit decided Sigler nearly two weeks before

the Court ruled on Defendant’s Rule 12(b)(6) motion, leaving plenty of time for

Defendant to file a notice of supplemental authority before the Court ruled on its

motion to dismiss. It chose not to do so. In any event, Sigler interpreted an insurance

policy under the law of a different State, and local insurance regulations specifically

guided the Sigler Court. 967 F.3d at 661. Accordingly, it has limited persuasive

authority here—certainly not enough to warrant reopening a settled ruling that has

guided the parties in this proceeding for many months.

      Recently, however, the Sixth Circuit and at least one intermediate Ohio

appellate court examined insurance policies in cases with claims similar to those

Plaintiff makes here. The Court considers each in turn.

             II.B.1. Williams-Diggins

      In Williams-Diggins v. Permanent General Assurance Corp., 2020-Ohio-3973,

157 N.E.3d 220 (8th Dist.) (2–1 decision), an intermediate Ohio appellate court

considered whether an auto insurance policy that promised to pay the actual cash

value of a totaled vehicle excludes sales tax and fees. Affirming the trial court, the

appellate court concluded that the policy unambiguously excluded fees and sales tax

because it did not contain an agreement to pay the policy holder for “a replacement

vehicle.” Id. at ¶ 14. Notably, the court distinguished between policies that define
                                          11
   Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 12 of 14. PageID #: 1559




“actual cash value” as “fair market value” from policies that define it as “replacement

cost less depreciation,” id. at ¶¶ 15–19, the latter of which is how the term is defined

in the policy at issue here (ECF No. 12-1, PageID #247). Put another way, the

definition of actual cash value in the insurance policy at issue here embraces

replacement cost less depreciation (which was not the definition of the term in

Williams-Diggins), creating an inference that fees are included in replacement cost,

or at least presenting a question whether they are. Therefore, Williams-Diggins

bolsters the result the Court previously reached on Defendant’s motion to dismiss.

              II.B.2. Wilkerson

        Recently, the Sixth Circuit addressed the issue in Wilkerson v. American

Family Insurance Co., ___ F.3d ____, 2021 WL 1921412, at *2 (6th Cir. May 13, 2021)

(2–1 decision). There, the plaintiff sought to recover sales taxes and fees as part of

the “actual cash value” of her totaled car. Because the term “actual cash value” has

“developed a technical usage” and is a “term of art in this insurance context,” the

court determined as a matter of Ohio law that the phrase has evolved to have two

meanings—fair market value or replacement cost minus normal depreciation. Id. at

*2–3.    The court ultimately held the undefined phrase “actual cash value” in

Wilkerson meant “fair market value,” exclusive of the taxes and fees the motorist

sought. Id. at *3.

        Unlike the policy here, the one in Wilkerson did not define actual cash value.

Compare id. at *2, with ECF No. 12-1, PageID #247. When left undefined, the term

“can bear two meanings” under Ohio law: fair market value or replacement cost less

depreciation. Wilkerson, 2021 WL 1921412, at *3. Here, however, Geico’s policy
                                          12
   Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 13 of 14. PageID #: 1560




specifically defines the term. (ECF No. 12-1, PageID #247.) Indeed, the Sixth Circuit

recognized that the policy language in this case equates actual cash value with

replacement cost. 2021 WL 1921412, at *3 (citing Desai, 478 F. Supp. 3d at 613).

Although the Sixth Circuit’s ruling in Wilkerson affords able counsel some latitude to

make arguments (see ECF No. 80, PageID #1092–95), the Court overall takes the

decision as a strong indication that the Court’s earlier Rule 12(b)(6) ruling is likely

correct, or at least not clearly erroneous.

      Based on Williams-Diggins and Wilkerson, the Court cannot conclude that the

Court’s previous ruling clearly erred by relying on the other cases to which Defendant

points (Parkway, Ostendorf, Sos, and Davis) either.          Contrary to Defendant’s

argument, the Court’s previous ruling analyzed the coverage-granting provisions of

the policy. Desai, 478 F. Supp. 3d at 613–14. That policy language provides that

Geico may, at its option, pay for the loss (defined as “the direct and accidental loss of

or damage to . . . the auto”) or may “repair or replace the damaged . . . property.” Id.

That language raises the issue at the heart of the case—whether replacement

includes the fees at issue. On that score, Williams-Diggins and Wilkerson provide the

most recent guidance on the answer Ohio law provides to that question.

                                    CONCLUSION

      For the foregoing reasons, the Court DENIES Defendant Geico Casualty

Company’s motion for judgment on the pleadings. (ECF No. 74.) Additionally, based

on the foregoing discussion of the Sixth Circuit’s recent decision in Wilkerson, the

Court DENIES Plaintiff’s motion for leave to file a sur-reply. (ECF No. 82.)

      SO ORDERED.
                                              13
   Case: 1:19-cv-02327-JPC Doc #: 84 Filed: 05/24/21 14 of 14. PageID #: 1561




Dated: May 24, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                      14
